DETAILED ACTION
Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claim 1, drawn to a subcombination including an arbitration unit that permits one of a processor core and a neural network accelerator to access scratchpad memory via read/write command, classified in G06F 9/3877.
II. 	Claims 7-10, drawn to a subcombination including neural network accelerator with specific components for performing convolution, and a scheduler to control data transfer between scratchpad and said components, including to provide multiple nth-layer output feature maps to scratchpad, classified in G06F 9/3877.
III.	Claims 11-12, drawn to a subcombination including a scheduler comprising tree-structured and chain-structured counters related to scratchpad memory addresses, and details thereof, classified in H03K 23/00.
IV.	Claims 2-6, drawn to a substantial combination of subcombinations I and II, and, subsequently, III, classified in G06F 9/3877 and/or H03K 23/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination (e.g. in claim 2).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as arbitrating read/write commands from both a processor core and neural network accelerator.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination (e.g. in claim 3).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as arbitrating read/write commands from both a processor core and neural network accelerator.  See MPEP § 806.05(d).
Inventions I and IV are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of subcombination I as claimed because applicant's inclusion of claim 7 serves as evidence that applicant believes that subcombination II is patentable, and hence, patentability of the combination may be patentable due to subcombination II and not necessarily due to subcombination I.  Therefore, subcombination I is not essential to patentability of the combination.  Subcombination I has separate utility such as arbitrating read/write commands from both a processor core and neural network accelerator in a system other than one implementing a CNN with the convolution details of the combination.
Inventions II and III are related as subcombinations disclosed as usable together in a single combination (e.g. in claim 8).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as handling overflow in counters related to scratchpad memory addresses.  See MPEP § 806.05(d).
Inventions II and IV are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of subcombination II as claimed because applicant's inclusion of claim 1 serves as evidence that applicant believes that subcombination I is patentable, and hence, patentability of the combination may be patentable due to subcombination I and not necessarily due to subcombination II.  Therefore, subcombination II is not essential to patentability of the combination.  Subcombination II has separate utility such as implementing a CNN with specific accelerator circuitry and using scratchpad memory that is not shared with a processor core and does not require arbitration, as is the case in the combination.
Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as handling overflow in counters related to scratchpad memory addresses.  See MPEP § 806.05(d).

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions require separate classification, as indicated above.  Each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.  Patents need not be cited to show separate classification; and

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  Please note that election of invention IV would require that claim 2 be rewritten in independent form. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
MPEP § 812.01 states that the Examiner does not have to telephone applicant to request an oral election in cases where the requirement for restriction is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone.  This restriction is deemed complex by the examiner and applicant should be afforded the benefit of receiving the restriction for careful review and time to formulate a response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 






/David J. Huisman/Primary Examiner, Art Unit 2183